MODIFY and AFFIRM; and Opinion Filed August 6, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00155-CR

                         DAIRIES DONTAY PHILLIPS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-53989-P

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                 Opinion by Justice Boatright
       Appellant Dairies Dontay Phillips appeals from his conviction for unlawful possession of

a firearm by a felon (UPFF). In a single issue, appellant contends the deadly weapon finding

included in the trial court’s judgment should be struck because the trial court erred in including

the deadly weapon finding. We modify the trial court’s judgment and affirm as modified.

       Appellant was indicted for the offense of UPFF by possessing a firearm after being duly

convicted of a felony offense, i.e., possession of a controlled substance, and before the fifth

anniversary of his release from confinement for that prior felony conviction. See TEX. PENAL

CODE ANN. § 46.04(a)(1) (West 2011). The indictment also included one enhancement paragraph

that alleged appellant had been previously convicted for the felony offense of possession with
intent to deliver a controlled substance. The indictment did not allege the use or exhibition of a

deadly weapon.

       In a joint revocation (on two other cases) and plea hearing (on three new cases), appellant

waived a jury trial and pleaded guilty to UPFF and pleaded true to the enhancement paragraph.

After finding appellant guilty and the enhancement paragraph true, the trial court sentenced

appellant to twelve years’ imprisonment. The trial court did not orally pronounce a deadly weapon

finding.

       Because the indictment did not allege the use or exhibition of a deadly weapon, nor did the

trial court orally pronounce a deadly weapon finding, we sustain appellant’s sole issue. We modify

the section of the judgment entitled “findings on deadly weapon” to show “none.” TEX. R. APP.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals have

authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas

2009, no pet.) (same).

       As modified, we affirm the trial court’s judgment.




                                                 /Jason Boatright/
                                                 JASON BOATRIGHT
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180155F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAIRIES DONTAY PHILLIPS, Appellant                 On Appeal from the 203rd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00155-CR         V.                      Trial Court Cause No. F17-53989-P.
                                                    Opinion delivered by Justice Boatright.
 THE STATE OF TEXAS, Appellee                       Justices Bridges and Brown participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Findings on Deadly Weapon” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 6th day of August, 2018.




                                              –3–